TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00841-CV



                                     NHSL, Inc., Appellant

                                                v.

         Darque Tan, LLC; Segler Enterprises, Ltd.; and Robbie Segler, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D–1-GV-08-02596, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellees have filed an agreed motion to dismiss the appeal, explaining that they

have filed a nonsuit of their underlying lawsuit and that the parties agree that this appeal is now

moot. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Goodwin and Field

Dismissed on Agreed Motion

Filed: January 29, 2014